Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 1 of 51 PageID #: 674




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 JOHN M. KLUGE,                                )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       CASE NO. 1:19-cv-02462-JMS-DLP
                                               )
 BROWNSBURG COMMUNITY                          )
 SCHOOL CORPORATION, et al.                    )
                                               )
                        Defendants.            )

                        DEFENDANT’S ANSWER TO PLAINTIFF’S
             FIRST AMENDED COMPLAINTAND DEMAND FOR JURY TRIAL

        Comes now Defendant Brownsburg Community School Corporation (the “School”), by

 counsel, and, pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), submits the following

 Answer to Plaintiff’s First Amended Complaint and Demand for Jury Trial.

                                        Nature Of The Case

        1.      Plaintiff, John M. Kluge, files his first amended complaint as a matter of course

 under FRCP 15(a)(1)(A), within 21 days of serving his original complaint on June 24, 2019. Mr.

 Kluge brings this action to remedy discrimination, harassment, and retaliation by Defendants on

 the basis of religion in the terms, conditions, and privileges of employment, in violation of Title

 VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).

        Answer:         The School admits that Plaintiff’s Amended Complaint purported to bring

 certain claims against the School and other defendants and that all of those claims have been

 dismissed with prejudice, except Plaintiff’s claims against the School for alleged failure to

 accommodate under Title VII (Count 1) and alleged retaliation under Title VII (Count 2). The




                                                   1
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 2 of 51 PageID #: 675




 School denies that Plaintiff is entitled to relief on these remaining claims. The School denies any

 remaining allegation in Paragraph 1 of the Amended Complaint.

        2.       Mr. Kluge also brings this action against Defendants for violating his First

 Amendment rights to free speech and free exercise of religion, violating the unconstitutional

 conditions doctrine, depriving him of due process and equal protection of law, for retaliating

 against him for exercising his First Amendment rights, and for denying him his right to exercise

 his religion under the Indiana Constitution. Thus, this action concerns the denial of Mr. Kluge’s

 fundamental and clearly established rights under the Free Speech and Free Exercise Clauses of

 the First Amendment, the unconstitutional conditions doctrine, the Due Process and Equal

 Protection Clauses of the Fourteenth Amendment, and Article 1, §§ 2 and 3, of the Indiana

 Constitution.

        Answer:         The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School admits

 that the allegations in Paragraph 2 purported to give rise to certain claims against the School, but

 those claims have now been dismissed with prejudice. The School denies any remaining

 allegation in Paragraph 2 of the Amended Complaint.

        3.       Mr. Kluge also brings claims against Defendants for intentional infliction of

 emotional distress and fraud, in violation of the common law of the State of Indiana.

        Answer:         The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School admits

 that the allegations in Paragraph 3 purported to give rise to claims against the School, but those

 claims have now been dismissed with prejudice. The School denies any remaining allegation in

 Paragraph 3 of the Amended Complaint.




                                                  2
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 3 of 51 PageID #: 676




                                       Jurisdiction And Venue

        4.        This civil rights action raises federal questions under the United States

 Constitution, particularly the First and Fourteenth Amendments, the Civil Rights Act of 1871, 42

 U.S.C. § 1983, and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et

 seq.

        Answer:          The School admits that jurisdiction is proper under 28 U.S.C. § 1331 for

 Plaintiff’s remaining claims. The School denies any remaining allegation in Paragraph 4 of the

 Amended Complaint.

        5.        Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and 1343(a)(4), and

 42 U.S.C. §§ 2000e-(5) and 2000e-(16).

        Answer:          The School admits that jurisdiction is proper under 28 U.S.C. § 1331 for

 Plaintiff’s remaining claims. The School denies any remaining allegation in Paragraph 5 of the

 Amended Complaint.

        6.        This Court has authority to award the requested damages under 28 U.S.C. § 1343;

 the requested declaratory relief pursuant to 28 U.S.C. §§ 22012202; the requested injunctive

 relief pursuant to 28 U.S.C. § 1343 and Fed. R. Civ. P. 65; and costs and attorneys’ fees under 42

 U.S.C. § 1988.

        Answer:          The School admits that the Court has authority to award relief under 28

 U.S.C. §§ 2201 and 2202, but denies that Plaintiff is entitled to any relief. The School denies any

 remaining allegation in Paragraph 6 of the Amended Complaint.

        7.        This Court has supplemental jurisdiction over the state law claim(s) made herein

 under 28 U.S.C. § 1367.




                                                    3
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 4 of 51 PageID #: 677




        Answer:           The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School admits

 that the Court could have exercised supplemental jurisdiction over the state-law claims asserted

 in the Amended Complaint, but those claims have now been dismissed with prejudice. The

 School denies any remaining allegation in Paragraph 7 of the Amended Complaint.

        8.         Venue is proper in this district and division under 28 U.S.C. § 1391(b) and §

 706(f)(3) of Title VII, 42 U.S.C. § 2000e-5(f)(3), because Defendants reside in this district and

 division and/or all of the acts described in this Complaint occurred in this district and division.

        Answer:           Admitted.

                                               Exhaustion

        9.         Mr. Kluge filed a charge of discrimination against BCSC with the Equal

 Employment Opportunity Commission (“EEOC”) on June 26, 2018, and an amended charge on

 June 29, 2018, complaining of the acts of religious discrimination, harassment, and retaliation

 alleged herein.

        Answer:           The charge and amended charge that Plaintiff claims he filed speak for

 themselves. The School denies any remaining allegation in Paragraph 9 of the Amended

 Complaint.

        10.        On March 13, 2019, more than 180 days after the filing of his charge, the

 Department of Justice Civil Rights Division issued Mr. Kluge, via Certified Mail No. 7003 0500

 0002 5072 1954, a Notice of Right to Sue Within 90 Days, authorizing Mr. Kluge to file suit

 against defendant BCSC under Title VII.

        Answer:           The right-to-sue notice that Plaintiff claims he received speaks for itself.

 The School denies any remaining allegation in Paragraph 10 of the Amended Complaint.




                                                    4
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 5 of 51 PageID #: 678




            11.   The DOJ’s Notice of Right To Sue was received and signed for by Mr. Kluge’s

 counsel on March 25, 2019.

            Answer:      The right-to-sue notice that Plaintiff claims he signed for speaks for itself.

 The School denies any remaining allegation in Paragraph 11 of the Amended Complaint.

            12.   The original complaint was filed within 90 days of receipt of the DOJ’s Notice of

 Right to Sue Within 90 Days.

            Answer:      The School is without information to admit or deny the allegations in

 Paragraph 12 of the Amended Complaint and therefore denies the same.

            13.   Mr. Kluge has complied fully with all prerequisites to jurisdiction in this Court

 under Title VII, and jurisdiction is proper under § 706(0(3) of Title VII, 42 U.S.C. § 2000e-

 5(f)(3).

            Answer:      The School admits that jurisdiction is proper under 28 U.S.C. § 1331 for

 Plaintiff’s remaining claims. The School is without information to admit or deny whether

 Plaintiff has satisfied all prerequisites for exhaustion of administrative remedies under Title VII

 and therefore denies the same. The School denies any remaining allegation in Paragraph 13 of

 the Amended Complaint.

            14.   Mr. Kluge also filed a tort claims notice under I.C. 34-13-3-8 et seq., and a notice

 under I.C. 34-13-3.5-4, advising BCSC and the appropriate state agency of one or more claim(s)

 by Mr. Kluge against BCSC, an Indiana public school corporation, under the laws of the United

 States and/or the laws of the State of Indiana. A copy of the referenced notices was hand-

 delivered by Mr. Kluge’s counsel to the BCSC Board of Trustees and BCSC Superintendent, Dr.

 James Snapp, at a public board meeting on July 9, 2018. Mr. Kluge’s counsel then mailed a copy

 of the tort claims notice and notice of claim(s) against an Indiana public school corporation,




                                                    5
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 6 of 51 PageID #: 679




 under I.C. 34-13-3-8 et seq., and I.C. 34-133.5-4, respectively, on July 11, 2018, to the Indiana

 Political Subdivision Risk Management Commission, 311 W. Washington St., Suite 103,

 Indianapolis, IN 46204, via certified mail, tracking number 70083230000221194572. USPS

 Tracking shows that the notice was delivered to the Commission on July 13, 2018.

        Answer:         The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School admits

 that it received the notice that Plaintiff references, but that such notice relates to state-law claims

 that have now been dismissed with prejudice. The School denies any remaining allegation in

 Paragraph 14 of the Amended Complaint.

                                                Parties

        15.     Plaintiff Kluge is a citizen and resident of the United States and the County of

 Hendricks, State of Indiana.

        Answer:         The School admits that Plaintiff is a United States citizen. The School is

 without information to admit or deny whether Plaintiff is a resident of Hendricks County

 currently, and therefore denies the same. The School denies any remaining allegation in

 Paragraph 15 of the Amended Complaint.

        16.     Defendant BCSC is an Indiana community school corporation doing business in

 the Southern District of Indiana and is subject to the jurisdiction of this Court.

        Answer:         The School admits that it is a school corporation as defined by Ind. Code §

 20-18-2-16 and that the Court has personal jurisdiction over it. The School denies any remaining

 allegation in Paragraph 16 of the Amended Complaint.

        17.     Defendant BCSC is an independent corporate body able to sue and be sued and

 enter into contracts. As such, BCSC is a “person” under 42 U.S.C. § 1983 and subject to suit.




                                                    6
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 7 of 51 PageID #: 680




         Answer:        The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School admits

 that it is a person as defined by 42 U.S.C. § 1983, but that statute relates to claims that have now

 been dismissed with prejudice. The School denies any remaining allegation in Paragraph 17 of

 the Amended Complaint.

         18.    At all times relevant, BCSC was and is an employer within the meaning of 42

 U.S.C. § 2000e-(b).

         Answer:        The School admits that it was an employer as defined by 42 U.S.C. §

 2000e-(b) at all times during Plaintiff’s employment. The School denies any remaining

 allegation in Paragraph 18 of the Amended Complaint.

         19.    Dr. James Snapp was at all times relevant the Superintendent of the BCSC; Phil

 Utterback was at all times relevant the President of the BCSC School Board, Jodi Gordon was at

 all times relevant the Human Resources Director of the BCSC; and Dr. Bret Daghe was at all

 times relevant the Principal of Brownsburg High School.

         Answer:        The School admits that these individuals held the titles Plaintiff attributes

 to them at all times during Plaintiff’s employment, except that Phil Utterback served as the

 School’s board president from January 2018 to December 2019. The School denies any

 remaining allegation in Paragraph 19 of the Amended Complaint.

         20.    Defendants Snapp, Utterback, Gordon, and Daghe, acting in their official

 capacities, are “persons” under 42 U.S.C. § 1983 and subject to suit.

         Answer:        The allegations in this paragraph are wholly concerned with claims that

 the Court has dismissed with prejudice. To the extent a response is required, the School denies

 them.




                                                  7
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 8 of 51 PageID #: 681




                          Allegations Common To All Causes Of Action

        21.    Mr. Kluge became employed by Defendant BCSC in August of 2014 as a Music

 and Orchestra Teacher.

        Answer:        Admitted.

        22.    Mr. Kluge is a Christian and has been since before BCSC employed him.

        Answer:        The School is without information to admit or deny the allegations in

 Paragraph 22 of the Amended Complaint and therefore denies the same.

        23.    Mr. Kluge’s sincerely-held religious beliefs include a belief that it is sinful to

 promote gender dysphoria.

        Answer:        The School is without information to admit or deny the allegations in

 Paragraph 23 of the Amended Complaint and therefore denies the same.

        24.    Mr. Kluge’s performance while employed at Defendant BCSC met and exceeded

 BCSC’s legitimate expectations at all times, and his written performance evaluations were

 positive.

        Answer:        Denied.

        25.    During Mr. Kluge’s employment, his music students received multiple awards for

 their performances.

        Answer:        The School admits that some students of Plaintiff received awards for their

 performances. The School denies any remaining allegation in Paragraph 25 of the Amended

 Complaint.

        26.    Mr. Kluge was terminated on May 25, 2018, because of a conflict between his

 sincerely-held religious beliefs and Defendant BCSC’s gender dysphoria speech code.

        Answer:        Denied.




                                                  8
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 9 of 51 PageID #: 682




         27.      At the time of Mr. Kluge’s termination, he was earning a base salary of $46,250, a

 music director stipend of $5,200, and fringe benefits.

         Answer:         The terms of Plaintiff’s employment with the School are outlined in his

 regular teacher’s contract, which speaks for itself. The School denies any remaining allegation in

 Paragraph 27 of the Amended Complaint.

         28.      In early 2017, Defendant BCSC began encouraging teachers to affirm childhood

 gender dysphoria.

         Answer:         Denied.

         29.      While no formal policy was introduced, Defendants encouraged its faculty to

 affirm students who were experiencing gender dysphoria.

         Answer:         The phrase “encouraged its faculty to affirm students who were

 experiencing gender dysphoria” is vague and the School therefore denies the same. The School

 denies any remaining allegation in Paragraph 29 of the Amended Complaint.

         30.      In May of 2017, Mr. Kluge communicated to Defendants a conflict between his

 sincerely-held religious beliefs and affirming gender dysphoria.

         Answer:         Denied.

         31.      Mr. Kluge is a professing evangelical Christian who strives to live by his faith on

 a daily basis.

         Answer:         The School is without information to admit or deny the allegations in

 Paragraph 31 of the Amended Complaint and therefore denies the same.

         32.      Mr. Kluge’s Christian faith governs the way he thinks about human nature,

 marriage, gender, sexuality, morality, politics, and social issues, and it causes him to hold

 sincerely-held religious beliefs in these areas.




                                                    9
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 10 of 51 PageID #: 683




         Answer:         The School is without information to admit or deny the allegations in

  Paragraph 32 of the Amended Complaint and therefore denies the same.

         33.     Mr. Kluge’s sincerely-held religious beliefs are drawn from the Bible.

         Answer:         The School is without information to admit or deny the allegations in

  Paragraph 33 of the Amended Complaint and therefore denies the same.

         34.     Mr. Kluge believes that God created mankind as either male or female, that this

  gender is fixed in each person from the moment of conception, and that it cannot be changed,

  regardless of an individual’s feelings or desires.

         Answer:         The School is without information to admit or deny the allegations in

  Paragraph 34 of the Amended Complaint and therefore denies the same.

         35.     Mr. Kluge also believes he cannot affirm as true ideas and concepts that he deems

  untrue and sinful, as this would violate Biblical injunctions against dishonesty, lying, and

  effeminacy.

         Answer:         The School is without information to admit or deny the allegations in

  Paragraph 35 of the Amended Complaint and therefore denies the same.

         36.     Mr. Kluge also believes that he is required to treat each person with dignity, love,

  and respect, as each individual is created in God’s image; this regularly manifested itself in

  kindness and helpfulness toward students, including students with gender dysphoria.

         Answer:         The School is without information to admit or deny the allegations in

  Paragraph 36 of the Amended Complaint and therefore denies the same.

         37.     Mr. Kluge’s sincerely held religious beliefs cause him to object to communicating

  a community school corporation-mandated ideological message regarding gender dysphoria that

  he does not believe, that he does not wish to communicate, that he believes promotes a




                                                   10
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 11 of 51 PageID #: 684




  destructive lifestyle, and that contradicts—and would force him to violate—his sincerely-held

  religious beliefs.

          Answer:        The School denies the implication that it required Plaintiff to communicate

  “a community school corporation-mandated ideological message regarding gender dysphoria.”

  The School is without information to admit or deny the remaining allegations in Paragraph 37 of

  the Amended Complaint and therefore denies the same.

          38.     During the summer of 2017, Defendant BCSC began to allow students

  experiencing gender dysphoria to use the bathroom of their choice and to change their legal birth

  names on the BCSC database (known as “Power School”) to a new, transgender name, which

  was not the students’ legal names.

          Answer:        The School admits that around the start of the 2017-2018 school year, it

  began to allow any high school student to change the student’s name listed in the high school’s

  database (known as “PowerSchool”), if the student provided letters from a parent and a health

  care professional. The School denies any remaining allegation in Paragraph 38 of the Amended

  Complaint.

          39.     BCSC employees, including Mr. Kluge, were instructed to use the transgender

  students’ preferred names—names based upon the students’ gender dysphoria.

          Answer:        The School admits that around the start of the 2017-2018 school year,

  Brownsburg began instructing its high school faculty to address students by the name listed in

  PowerSchool. The School denies any remaining allegation in Paragraph 39 of the Amended

  Complaint.

          40.     After Mr. Kluge communicated to BCSC Superintendent, Defendant Snapp, that

  the requirement conflicted with Mr. Kluge’s religious beliefs, on July 27, 2017, Defendant Snapp




                                                  11
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 12 of 51 PageID #: 685




  told Mr. Kluge he could use the transgender names, say he was forced to resign from BCSC, or

  be terminated without pay.

         Answer:         The School admits that on or around the first day of classes for the 2017-

  2018 school year, Kluge announced that he would not address students by the name listed in

  PowerSchool. The School further admits that Dr. Snapp and Dr. Daghe met with Kluge to better

  understand his concerns and arrive at an accommodation. The School denies any remaining

  allegation in Paragraph 40 of the Amended Complaint.

         41.     Because Mr. Kluge refused to affirm gender dysphoria, Defendant Snapp,

  initiated an administrative leave of absence for Mr. Kluge, pending termination.

         Answer:         Denied.

         42.     Defendant Daghe issued Mr. Kluge an ultimatum on Friday, July 28, 2017,

  mandating use of transgender preferred names, and giving Mr. Kluge until noon on Monday,

  July 31st to decide if he would comply.

         Answer:         Denied.

         43.     On July 31st, Mr. Kluge met with Superintendent, Defendant Snapp, and Human

  Resources Director, Defendant Gordon, to discuss Defendants’ ultimatum. Mr. Kluge requested

  an accommodation for his religious beliefs, and he proposed a reasonable accommodation that

  consisted of addressing all students by their last names only, similar to a sports coach.

         Answer:         The School admits that it allowed Plaintiff to address all students by their

  last names only (e.g., Plaintiff would call Tom Smith “Smith” or Sally Jones “Jones”), that it

  relieved Plaintiff of the obligation of passing out orchestra uniforms in response to Plaintiff’s

  concerns about doing so for transgender students, and that these accommodations were




                                                   12
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 13 of 51 PageID #: 686




  documented in a memorandum dated July 28, 2017, which Plaintiff signed on July 31, 2017. The

  School denies any remaining allegation in paragraph 43 of the Amended Complaint.

         44.    Defendants Snapp and Gordon, on behalf of Defendant BCSC, agreed to Mr.

  Kluge’s accommodation; inserted handwritten language in the July 28th communication from

  Defendant Daghe approving the last names only accommodation and also indicating that Mr.

  Kluge would not be required to distribute student uniforms; and Defendant Gordon initialed the

  accommodation, while Mr. Kluge signed and dated that document. An accurate copy of the

  approved accommodation is attached as Exhibit A.

         Answer:        Exhibit A speaks for itself. The School denies any remaining allegation in

  Paragraph 44 of the Amended Complaint.

         45.    Despite the written accommodation, on August 7, 2017, Defendants’ School

  Board administered a suspension to Mr. Kluge for July 27 and 28, 2017, in response to

  Defendant Snapp’s previous action.

         Answer:        Denied.

         46.    Although Kluge’s accommodation created no undue hardship for Defendants and

  no defendant has identified in writing any claimed undue hardship, Defendant Daghe met with

  Mr. Kluge on December 13, 2017, and told him the accommodation created “tension,” and that

  Mr. Kluge should resign by year-end.

         Answer:        The School admits that Dr. Daghe met with Plaintiff on or around

  December 13, 2017, and that during the meeting, Dr. Daghe mentioned that some members of

  the high school community had expressed concerns with Plaintiff addressing students by last

  name only. The School denies any remaining allegation in Paragraph 46 of the Amended

  Complaint.




                                                 13
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 14 of 51 PageID #: 687




         47.     Nothing dramatic occurred between July 31, 2017, and December 31, 2017; there

  were no student protests, there were no written complaints about Mr. Kluge’s use of last names

  for all students, there were no classroom disturbances, and there were no cancelled classes;

  instead, the accommodation worked as intended and Mr. Kluge’s students excelled. For example:

  Mr. Kluge’s extra curricular chamber ensemble and jazz program had record numbers of

  participation in the 2017-2018 school year; Mr. Kluge had many students advance to the state

  level at their solo and ensemble competition in the spring semester of 2018; and Mr. Kluge’s

  three curricular orchestras and extra-curricular jazz orchestra all received gold ratings at their

  ISSMA competitions in the spring of 2018, and the Symphony Orchestra even received a “Gold

  with Distinction” rating, its best ever in the history of the program.

         Answer:         The School admits that some students of Plaintiff received awards for their

  performances during the 2017-2018 school year. The School denies any remaining allegation in

  Paragraph 47 of the Amended Complaint.

         48.     Defendants simply decided not to accommodate or tolerate Mr. Kluge’s sincerely-

  held religious beliefs any longer.

         Answer:         Denied.

         49.     Defendant Daghe met with Mr. Kluge again on January 17, 2018, and reiterated

  his request that Mr. Kluge resign by the end of the school year.

         Answer:         The School admits that in light of the concerns expressed by some

  members of the high school community, Dr. Daghe met with Plaintiff twice in January 2018 to

  attempt to find an alternative to the last-name-only accommodation. The School denies any

  remaining allegation in Paragraph 49 of the Amended Complaint.




                                                   14
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 15 of 51 PageID #: 688




         50.     On February 6, 2018, Director of Human Resources, Defendant Gordon, told Mr.

  Kluge his religious accommodation was being withdrawn, since students were offended at the

  use of last names, although Mr. Kluge never told his students why he was referring to them by

  their last names.

         Answer:         The School admits that in light of the concerns expressed by some

  members of the high school community, Dr. Daghe and Gordon met with Plaintiff in February

  2018 to attempt to find an alternative to the last-name-only accommodation. The School denies

  any remaining allegation in Paragraph 50 of the Amended Complaint.

         51.     Although Defendant Gordon told Mr. Kluge that students were offended by his

  use of last names, she provided no evidence supporting her assertion.

         Answer:         Denied.

         52.     Mr. Kluge told Defendant Gordon in that February 6th meeting that she was

  discontinuing a reasonable accommodation for his sincerely-held religious beliefs.

         Answer:         Denied.

         53.     Mr. Kluge explained again that he believes encouraging students to present

  themselves as the opposite sex by calling them an opposite-sex first name is sinful and

  potentially harmful to the students.

         Answer:         Denied.

         54.     Defendants never identified, either verbally or in writing, any undue hardship

  associated with Mr. Kluge’s last names only accommodation.

         Answer:         Denied.

         55.     And Defendants never identified any legitimate—let alone compelling—

  government interest in forcing Mr. Kluge to use transgender terminology.




                                                 15
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 16 of 51 PageID #: 689




          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          56.    Instead, Defendants simply desired to promote and accommodate gender

  dysphoria over sincerely-held religious beliefs.

          Answer:       Denied.

          57.    Defendant Gordon, on behalf of Defendant BCSC, advised Mr. Kluge that he

  could either resign by May 1, 2018, and be paid over the summer, or be fired, without pay, and

  Defendant Gordon agreed that he could submit a conditional resignation.

          Answer:       Denied.

          58.    Defendant Gordon accepted a conditional resignation from Mr. Kluge on April

  30, 2018, after she agreed that one condition was that his resignation would not be processed or

  shown to anyone, including any administrator, until May 29, 2018; and after she further agreed

  that another condition was that he could withdraw his resignation prior to that time. An accurate

  copy of Mr. Kluge’s conditional resignation is attached as Exhibit B.

          Answer:       The School admits that Gordon accepted Plaintiff’s resignation effective at

  the end of the 2017-2018 school year and that its board approved Gordon’s acceptance at its

  regular monthly meeting on June 11, 2018. The School further admits that Exhibit B speaks for

  itself. The School denies any remaining allegation in Paragraph 58 of the Amended Complaint.

          59.    Thereafter, on May 25, 2018, Mr. Kluge delivered to Defendant Gordon’s office a

  time-stamped letter of rescission of his resignation. The time-stamp shows it was received at

  2:33 p.m. An accurate copy of Mr. Kluge’s rescission is attached as Exhibit C.




                                                     16
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 17 of 51 PageID #: 690




         Answer:         The School admits that Plaintiff attempted to rescind his resignation and

  that such attempt was legally invalid. The School further admits that Exhibit C speaks for itself.

  The School denies any remaining allegation in Paragraph 59 of the Amended Complaint.

         60.     But in spite of receiving Mr. Kluge’s rescission of his resignation, and in spite of

  agreeing not to process the resignation or share it with any administrator until May 29, 2018,

  Defendant Gordon processed Mr. Kluge’s resignation on May 25th, within two hours after he

  rescinded it; thereby violating all of the conditions Defendants agreed to before Mr. Kluge

  submitted the resignation.

         Answer:         Denied.

         61.     When Defendants told Mr. Kluge he could submit a conditional resignation and

  then accepted Mr. Kluge’s conditional resignation, they had no intention of honoring the

  conditions he attached to his resignation, but instead planned on treating Mr. Kluge’s resignation

  as unconditional upon receipt and claiming that he voluntarily resigned his position.

         Answer:         Denied.

         62.     Subsequently, Defendants and the BCSC School Board accepted Mr. Kluge’s

  resignation as if it was submitted unconditionally.

         Answer:         Denied.

         63.     On the night of May 25, 2018, Defendants locked Mr. Kluge out of the BCSC

  buildings and internet, and posted his job as vacant.

         Answer:         The School admits that it restricted Plaintiff’s access to the School’s

  property after the last day of classes and also posted his job as vacant. The School denies any

  remaining allegation in Paragraph 63 of the Amended Complaint.




                                                   17
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 18 of 51 PageID #: 691




          64.    Defendants’ application of the BCSC gender dysphoria policies provides few

  objective guidelines, standards, or criteria for school employees, including faculty members like

  Mr. Kluge, to use when deciding what constitutes gender dysphoria or gender discrimination,

  thereby granting Defendants overbroad discretion to restrict expression.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          65.    The majority of Defendants’ gender dysphoria policies and practices were

  informal and unwritten.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          66.    But at a faculty meeting in early 2018, Defendant BCSC distributed an 11-page

  document entitled, “Transgender Questions” which identifies Defendant BCSC’s policies

  regarding childhood gender dysphoria and provides answers to faculty questions regarding

  transgender students. An accurate copy of Defendants’ “Transgender Questions” policy is

  attached as Exhibit D.

          Answer:          Exhibit D speaks for itself. The School denies any remaining allegation in

  Paragraph 66 of the Amended Complaint.

          67.    Defendant BCSC’s “Transgender Questions” policy indicates it was revised in

  January of 2018, but no earlier written policy by that title was provided to Defendant BCSC’s

  staff members, including Mr. Kluge.

          Answer:          Denied.




                                                    18
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 19 of 51 PageID #: 692




          68.    Defendant BCSC’s “Transgender Questions” policy is vague and overbroad in

  many respects; for example, in response to use of dressing rooms by transgender students, the

  policy states that “fully transitioned” students may use the dressing room of their chosen gender,

  while students who are not “fully transitioned” will be provided alternate dressing locations.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          69.    Defendant BCSC’s “Transgender Questions” policy is vague in that it does not

  define “fully transitioned,” it does not provide faculty with any idea of how to determine whether

  a student is fully transitioned, and it does not indicate what “alternate dressing locations” are

  available for students who are not “fully transitioned.”

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          70.    Moreover, the policy does not state whether a faculty member is to require some

  proof from student who claims to be “fully transitioned” or simply take the student’s word for

  his/her gender identity.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          71.    Defendant BCSC’s “Transgender Questions” policy instructs faculty to use the

  new names transgender students choose as part of their gender dysphoria.

          Answer:        Denied.




                                                   19
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 20 of 51 PageID #: 693




            72.     Notably the “Transgender Questions” policy states, in question and answer

  format:

            “Are we allowed to use the student’s last name only?

            We have agreed to this for the 2017-2018 school year, but moving forward it is our

            expectation the student will be called by the first name listed in PowerSchoo[;]”

            “Can teachers refuse to call the student by his/her preferred name? Staff members need to

            call students by name in PowerSchool[;]” and

            “How do teachers break from their personal biases and beliefs so that we can best serve

            our students? We know this is a difficult topic for some staff members, however, when

            you work in a public school, you sign up to follow the law and the policies/practices of

            that organization and that might mean following practices that are different than your

            beliefs.”

            Answer:        Exhibit D speaks for itself. The School denies any remaining allegation in

  Paragraph 72 of the Amended Complaint.

            73.     Without mentioning Mr. Kluge’s “last names only” religious accommodation, the

  “Transgender Questions” policy coincides with the challenge to Mr. Kluge’s accommodation by

  Defendant Daghe in December of 2017, and the removal of his accommodation by Defendant

  Gordon in February of 2018; and the policy supports Defendants’ request that Mr. Kluge resign.

            Answer:        Denied.

            74.     The “Transgender Questions” policy establishes that Defendant BCSC’s formal

  policy was not to allow Kluge’s last-name only accommodation—not because it created any

  undue hardship, but because it violated the policy.

            Answer:        Denied.




                                                    20
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 21 of 51 PageID #: 694




          75.    Defendant Daghe’s statement to Kluge on December 13, 2017, that his

  accommodation created “tension” and he should resign, and Defendant Gordon’s statement to

  Kluge on February 6, 2018, that students were offended by use of last names, were not based on

  fact, but were simply pretexts for religious discrimination, per Defendant BCSC’s new policy in

  direct opposition to Mr. Kluge’s accommodation.

          Answer:        Denied.

          76.    Defendants’ “Transgender Questions” policy states: “... when you work in a

  public school, you sign up to follow the law and the policies/practices of that organization and

  that might mean following practices that are different than your beliefs ...”, thus suggesting that

  following school policies and practices is the same as following the law, and communicating to

  faculty—incorrectly—that a public school teacher’s religious beliefs or rights of conscience,

  have no legal standing and must take a “back seat” to school policies and practices.

          Answer:        Exhibit D speaks for itself. The School denies any remaining allegation in

  Paragraph 76 of the Amended Complaint.

          77.    Defendants’ formal and informal policies and practices, including their

  “Transgender Questions” policy, attempt to regulate and compel the expression of individual

  faculty members, like Mr. Kluge, beyond any quantifiable need in educating students.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          78.    Defendants, by policy and practice, apply their speech code policies to regulate all

  interactions faculty members have with students in the classroom or within the school.




                                                   21
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 22 of 51 PageID #: 695




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          79.    Defendants’ directive to Mr. Kluge that he either communicate its ideological

  message regarding gender dysphoria, resign, or be fired, left Mr. Kluge with an untenable choice

  of maintaining his employment while violating his sincerely-held religious beliefs on an almost

  daily basis, or losing his employment—the chief financial means of support for his family.

          Answer:        The School is without knowledge or information regarding whether

  Plaintiff’s compensation from the School was the chief financial means for Plaintiff to support

  his family. The School denies any remaining allegation in Paragraph 79 of the Amended

  Complaint.

          80.    The accommodation that Mr. Kluge recommended and that Defendants agreed to,

  treated all students exactly the same, by referring to their last names only.

          Answer:        Denied.

          81.    The Defendants’ removal of the successful “last-names only” accommodation

  based on the alleged complaints of students—who only speculated he was using last names to

  avoid transgender names and pronouns, and wanted Kluge to capitulate—does not amount to

  undue hardship, but is an impermissible “heckler’s veto.”

          Answer:        Denied.

          82.    Mr. Kluge has suffered mental, emotional, financial, and reputational harm as a

  result of the Defendants’ intentional actions.

          Answer:        Denied.




                                                   22
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 23 of 51 PageID #: 696




                                           Statements Of Law

          83.    At all times relevant to this Complaint, each and all of the acts and policies

  alleged herein were attributed to Defendants who acted under color of a statute, regulation, or

  custom of the State of Indiana (i.e., under color of state law and authority).

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          84.    Defendants knew or should have known that they were violating Mr. Kluge’s

  constitutional, statutory, and contractual rights by their actions, as described herein.

          Answer:        Denied.

          85.    Mr. Kluge is suffering irreparable harm from Defendants’ speech code policy and

  the way that policy has been enforced.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          86.    Defendants’ actions and policies, as set forth above, do not serve any legitimate or

  compelling state interest and are not narrowly tailored to serve any such interests.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          87.    Defendants’ transgender policies and related practices are not narrowly tailored as

  applied to Mr. Kluge because his expression does not implicate any of the legitimate interests

  Defendants might have.




                                                    23
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 24 of 51 PageID #: 697




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          88.    Mr. Kluge has no adequate or speedy remedy at law to correct the deprivation of

  his rights by Defendants.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          89.    Unless the policies and conduct of Defendants are enjoined, Mr. Kluge will

  continue to suffer irreparable injury, including, but not limited to, damage to reputation and

  damage to professional growth.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          90.    Under 42 U.S.C. §§ 1983, 1988, and 2000e, Mr. Kluge is entitled to appropriate

  remedies for Defendants’ challenged policies, practices, and related conduct.

          Answer:        Denied.

                                        First Cause Of Action

                                   Title VII of the Civil Rights Act

                       Religious Discrimination - Failure to Accommodate

          91.    Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.




                                                  24
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 25 of 51 PageID #: 698




         92.     Defendants discriminated against Mr. Kluge in the terms and conditions of his

  employment on the basis of Mr. Kluge’s sincerely-held religious beliefs, by refusing to discuss

  an accommodation for Mr. Kluge’s beliefs, then agreeing in writing to a “last names-only”

  accommodation that did not result in any undue hardship, then removing that accommodation

  without identifying any undue hardship resulting from the accommodation, and finally coercing

  Mr. Kluge’s conditional resignation under threat of termination.

         Answer:        Denied.

         93.     Defendants’ actions were intentional or reckless, and violated Title VII.

         Answer:        Denied.

                                      Second Cause Of Action

                                  Title VII of the Civil Rights Act

                                             Retaliation

         94.     Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

         Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.

         95.     Defendants retaliated against Mr. Kluge for engaging in protected conduct, when

  it agreed in writing to the accommodation Mr. Kluge requested for his religious beliefs, then

  removed that accommodation—without any showing of undue hardship—and told Mr. Kluge he

  could use transgender names and pronouns, resign, or be terminated.

         Answer:        Denied.

         96.     Defendants’ actions were reckless or intentional, and violated Title VII.

         Answer:        Denied.




                                                  25
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 26 of 51 PageID #: 699




                                       Third Cause Of Action

                                   Title VII of the Civil Rights Act

                               Hostile Environment Based on Religion

          97.    Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:         The School incorporates its answers to Paragraphs 1 to 90 above.

          98.    Defendants created a hostile work environment—based on Kluge’s sincerely-held

  religious beliefs—by demanding that Kluge address students with gender dysphoria by their

  preferred names, resign, or be terminated.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          99.    Defendants gave Mr. Kluge the untenable choice of violating his conscience and

  sincere beliefs so he could provide for his family and pursue his passion, or honoring his

  conscience and beliefs while losing his employment and passion for music students.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          100.   Defendants effectively told Mr. Kluge to leave his religion outside of the

  classroom or get out.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  26
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 27 of 51 PageID #: 700




          101.   That hostile environment was severe and pervasive and adversely altered Mr.

  Kluge’s working conditions.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          102.   Defendants acted recklessly or intentionally and violated Title VII.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                      Fourth Cause Of Action

             Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                                              Retaliation

                                           (42 U.S.C. § 1983)

          103.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:       The School incorporates its answers to Paragraphs 1 to 90 above.

          104.   By punishing and threatening to punish Mr. Kluge for expressing his views

  regarding gender dysphoria, Defendants have retaliated and are retaliating against Mr. Kluge for

  exercising his First Amendment rights.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  27
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 28 of 51 PageID #: 701




          105.   When Mr. Kluge communicated his views regarding gender dysphoria through his

  choice of names and pronouns in his prospective interactions with students and in his classroom,

  he was speaking on a matter of public concern, engaging in speech related to teaching and

  scholarship, and engaging in expression the First Amendment protects.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          106.   Mr. Kluge’s interest, as a teacher at a public high school, in discussing matters of

  public concern in the context of teaching, scholarship, and concern with students’ wellbeing

  outweighs Defendants’ interest in the efficient provision of services.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          107.   Mr. Kluge’s speech on matters of public concern in the context of teaching and

  scholarship never prevented Defendants from efficiently providing services to the public (or even

  threatened to do so).

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          108.   Defendants’ transgender policies and practices, their enforcement of those

  policies and practices, and their threatened future enforcement of those policies and practices

  would deter a person of ordinary firmness from exercising his rights of conscience and to free

  speech in the future.




                                                  28
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 29 of 51 PageID #: 702




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          109.    Defendants have enforced their transgender policies against Mr. Kluge because of

  the views he has expressed on matters of public concern in the context of teaching and

  scholarship, expression that the First Amendment protects.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          110.    Defendants’ transgender policies and their enforcement of those policies violate

  Mr. Kluge’s right to free speech as guaranteed by the First Amendment to the United States

  Constitution.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                        Fifth Cause of Action

             Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                               Content and Viewpoint Discrimination

                                          (42 U.S.C. § 1983)

          111.    Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.




                                                  29
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 30 of 51 PageID #: 703




          112.   Defendants subjected Mr. Kluge to discipline due to the content and viewpoint of

  Mr. Kluge’s speech.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          113.   By punishing and threatening to punish Mr. Kluge for expressing his views

  regarding gender dysphoria, Defendants have engaged in content and/or viewpoint

  discrimination in violation of the First Amendment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          114.   Defendants’ transgender policies and practices require officials to evaluate the

  content and viewpoint of faculty expression to determine whether it constitutes discrimination or

  harassment and whether it creates a hostile environment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          115.   Defendants considered the content and viewpoint of Mr. Kluge’s expression when

  they decided to enforce their transgender policies and practices against him.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  30
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 31 of 51 PageID #: 704




          116.   Defendants’ transgender policies and practices confer unbridled discretion upon

  BCSC officials to discriminate based on content or viewpoint.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          117.   Defendants exercised this unbridled discretion when they punished Mr. Kluge for

  expressing his views regarding gender identity.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          118.   Defendants’ transgender policies and practices and their enforcement of those

  policies and practices are unconstitutionally over-broad because they restrict a significant

  amount of constitutionally protected speech.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          119.   The over-breadth of Defendants’ transgender policies and practices chilled Mr.

  Kluge’s speech, when he sought to engage in protected expression in his interactions with

  students at school and in the classroom.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                    31
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 32 of 51 PageID #: 705




          120.   Mr. Kluge’s expression regarding gender dysphoria is protected by the First

  Amendment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          121.   By disciplining Mr. Kluge for allegedly violating their transgender policies and

  practices, and terminating Kluge because he refused to use transgender names and pronouns,

  Defendants have punished Mr. Kluge for engaging in expression the First Amendment protects.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          122.   Defendants’ transgender policies and practices and their enforcement of those

  policies violated Mr. Kluge’s right to free speech as guaranteed by the First Amendment to the

  United States Constitution.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                       Sixth Cause Of Action

             Violation of Plaintiff’s First Amendment Right to Freedom of Speech

                                         Compelled Speech

                                         (42 U.S.C. § 1983)

          123.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.




                                                 32
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 33 of 51 PageID #: 706




          Answer:         The School incorporates its answers to Paragraphs 1 to 90 above.

          124.    By punishing and threatening to punish Mr. Kluge for refusing to communicate a

  school corporation-mandated ideological message regarding gender dysphoria, Defendants have

  attempted to compel Mr. Kluge’s speech, in violation of his rights under the First Amendment.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          125.    Defendants’ transgender policies and practices and their enforcement of those

  policies compelled Mr. Kluge to communicate messages about gender dysphoria that would have

  violated his religious beliefs.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          126.    Defendants’ transgender policies and practices and their enforcement of those

  policies and practices violated Mr. Kluge’s right to free speech as guaranteed by the First

  Amendment to the United States Constitution.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  33
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 34 of 51 PageID #: 707




                                      Seventh Cause Of Action

           Violation of Plaintiff’s First Amendment Right to Free Exercise of Religion

                                          (42 U.S.C. § 1983)

          127.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.

          128.   By punishing and threatening to punish Mr. Kluge for exercising his sincerely-

  held religious beliefs in the way he discusses issues regarding gender dysphoria, Defendants

  have violated and are violating his right to free exercise of religion under the First Amendment.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          129.   Mr. Kluge’s views and expression related to gender dysphoria are motivated by

  his sincerely-held religious beliefs, are avenues through which he exercises his religious faith,

  and constitute a central component of his sincerely-held religious beliefs.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          130.   Expressing Defendants’ mandated message regarding gender dysphoria would

  require Mr. Kluge to violate his sincerely-held religious beliefs.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                   34
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 35 of 51 PageID #: 708




          131.    Defendants’ transgender policies and related practices are neither neutral nor

  generally applicable but allow Defendants to target religious expression and activities

  specifically and to express hostility to such expression.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          132.    Defendants’ transgender policies and related practices are neither neutral nor

  generally applicable because they represent a system of individualized assessments.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          133.    Defendants’ transgender policies and related practices are under-inclusive,

  prohibiting some expression while allowing other expression equally harmful to the Defendants’

  asserted interests.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          134.    Defendants’ transgender policies and related practices burden several of Mr.

  Kluge’s constitutional rights, including his rights under the First Amendment (e.g., freedom of

  speech, freedom from retaliation, free exercise of religion), the unconstitutional conditions

  doctrine, and the Fourteenth Amendment (e.g., due process and equal protection).




                                                   35
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 36 of 51 PageID #: 709




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          135.   Defendants violated Mr. Kluge’s right to free exercise of religion when they

  applied their transgender policies and practices to discipline Mr. Kluge for communicating his

  views on issues related to gender dysphoria and to compel him to communicate views on those

  same subjects that violate his religious beliefs.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          136.   Defendants’ transgender policies and their enforcement of those policies violated

  Mr. Kluge’s right to free exercise of religion as guaranteed by the First Amendment to the

  United States Constitution.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                        Eighth Cause Of Action

            Violation of Plaintiffs’ Right to be Free from Unconstitutional Conditions

                                           (42 U.S.C. § 1983)

          137.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.




                                                      36
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 37 of 51 PageID #: 710




          138.      By conditioning Mr. Kluge’s employment at BCSC on his willingness to

  surrender various constitutional rights, Defendants have imposed and are imposing an

  unconstitutional condition on him in violation of his First Amendment rights.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          139.      Defendants’ transgender policies and practices and their enforcement of those

  policies and practices impose an unconstitutional condition upon faculty members’ right to free

  speech and their receipt of state benefits (e.g., avoiding disciplinary actions up to and including

  termination, and remaining a teacher at a public high school).

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          140.      Defendants’ transgender policies and practices and their enforcement of those

  policies and practices impose an unconstitutional condition upon faculty members’ right to free

  speech which is similar to requiring organized prayer or requiring the pledge of allegiance in

  public schools.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          141.      Defendants’ transgender policies and practices and their enforcement of those

  policies and practices violated Mr. Kluge’s right to free exercise of religion as guaranteed by the

  First Amendment to the United States Constitution.




                                                    37
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 38 of 51 PageID #: 711




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          142.   Defendants’ transgender policies and practices and their enforcement of those

  policies and practices require faculty members to surrender their constitutionally protected rights

  to freedom of speech, free exercise of religion, due process, and equal protection to avoid

  disciplinary actions up to and including termination.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          143.   Defendants enforced their transgender policies and practices against Mr. Kluge up

  to and including termination, making it clear that he could only avoid disciplinary action if he

  surrendered his constitutionally protected rights to freedom of speech, free exercise of religion,

  due process, and equal protection.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          144.   Defendants’ transgender policies and practices and their enforcement of those

  policies and practices violated Mr. Kluge’s right to be free from unconstitutional conditions.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  38
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 39 of 51 PageID #: 712




                                         Ninth Cause Of Action

                          Violation of Plaintiff’s Fourteenth Amendment

                                       Right to Due Process of Law

                                              (42 .S.C. § 1983)

          145.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:       The School incorporates its answers to Paragraphs 1 to 90 above.

          146.   By threatening to punish and punishing Kluge under vague and overbroad policies

  and practices, Defendants have violated and are violating Kluge’s right to due process of law

  under the Fourteenth Amendment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          147.   Defendants’ transgender policies and practices and their enforcement of those

  policies and practices are over-broad because they encompass a substantial amount of

  constitutionally protected speech.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          148.   Mr. Kluge’s expression regarding gender dysphoria is protected by the First

  Amendment.




                                                   39
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 40 of 51 PageID #: 713




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          149.   By terminating Mr. Kluge based on his objections to Defendants’ transgender

  policies and practices Defendants have punished Mr. Kluge for engaging in expression the First

  Amendment protects.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          150.   Defendants terminated Mr. Kluge because of his religious-based objections to

  Defendants’ transgender policies and practices, and in so doing, punished him for engaging in a

  wide variety of constitutionally protected expression in violation of Mr. Kluge’s right to due

  process of law under the Fourteenth Amendment.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          151.   Defendants’ transgender policies and related practices are unconstitutionally

  vague because they grant BCSC officials unbridled discretion in deciding what constitutes

  “gender dysphoria” and “gender dysphoria discrimination,” because they utilize terms that are

  inherently subjective and elude any precise or objective definition that would be consistent from

  one official, teacher, or student to another, and because they are incapable of providing

  meaningful guidance to Defendants.




                                                  40
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 41 of 51 PageID #: 714




          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          152.   The lack of objective criteria, factors, or standards in Defendants’ transgender

  policies and practices renders these policies and practices unconstitutionally vague and in

  violation of Mr. Kluge’s right to due process of law under the Fourteenth Amendment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                       Tenth Cause Of Action

                          Violation of Plaintiff’s Fourteenth Amendment

                               Right to Equal Protection of the Law

                                         (42 U.S.C. § 1983)

          153.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:       The School incorporates its answers to Paragraphs 1 to 90 above.

          154.   By punishing and threatening to punish Mr. Kluge for expressing his views

  regarding gender dysphoria when they do not punish teachers who express opposite views on the

  same subject, Defendants have violated and are violating Mr. Kluge’s right to equal protection of

  the law under the Fourteenth Amendment.

          Answer:       The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                  41
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 42 of 51 PageID #: 715




          155.   Mr. Kluge was similarly situated to other employees at the school corporation.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          156.   Defendants take no disciplinary action against employees who support and

  endorse the concepts of gender dysphoria, but they take disciplinary action against teachers, like

  Mr. Kluge, who refuse to endorse those concepts.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          157.   Defendants’ transgender policies and practices have also been applied to

  discriminate intentionally against Mr. Kluge’s rights to freedom of speech, right to be free from

  compelled speech, free exercise of religion, right to be free from unconstitutional conditions, and

  right to due process of law. Thus, discriminatory intent is presumed.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          158.   Defendants’ transgender policies and related practices burden Mr. Kluge’s

  fundamental rights, target a suspect class (i.e., religion), and have no rational basis.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.




                                                    42
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 43 of 51 PageID #: 716




          159.   Defendants’ transgender policies and related practices are under-inclusive,

  prohibiting some expression while allowing other expression equally harmful to the school

  corporation’s asserted interests.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          160.   Defendants applied their transgender policies and related practices to Mr. Kluge

  in a discriminatory and unequal manner, granting other teachers the right to express their views

  on issues related to gender dysphoria, while denying that right to Mr. Kluge, in violation of his

  right to equal protection of the law under the Fourteenth Amendment.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                      Eleventh Cause Of Action

                          Violation of Plaintiff’s Rights of Conscience and

                                      Free Exercise of Religion

                                  (Indiana Const. Art. 1, §§ 2 and 3)

          161.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:        The School incorporates its answers to Paragraphs 1 to 90 above.

          162.   By punishing and threatening to punish Mr. Kluge for exercising his sincerely

  held religious beliefs according to the dictates of his own conscience in the way he addresses




                                                  43
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 44 of 51 PageID #: 717




  issues regarding gender dysphoria, Defendants have violated and are violating his right to free

  exercise of religion under Article 1, §§ 2 and 3, of the Indiana Constitution.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          163.   The religious convictions Kluge expressed and which he sought to live by are

  sincerely held religious beliefs.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          164.   Defendants have infringed on Kluge’s right to engage freely in his religious

  convictions and practices by enforcing their transgender policies and practices to force him to

  express views on gender dysphoria that conflict with his religious beliefs and that force him to

  violate his conscience and religious convictions by expressing their preferred views on gender

  dysphoria.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          165.   Defendants’ transgender policies and related practices do not serve any

  government interests of sufficient magnitude to override Mr. Kluge’s right to live according to

  the dictates of his faith and according to his own conscience.




                                                   44
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 45 of 51 PageID #: 718




          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          166.   Defendants’ transgender policies and their enforcement of those policies violate

  Mr. Kluge’s right to free exercise of religion as guaranteed by Article 1, §§ 2 and 3, of the

  Indiana Constitution.

          Answer:         The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                      Twelfth Cause Of Action

                                  Violation of Indiana Common Law

                             Intentional Infliction of Emotional Distress

          167.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:         The School incorporates its answers to Paragraphs 1 to 90 above.

          168.   By removing Mr. Kluge’s previous accommodation for his sincerely held

  religious beliefs, threatening Mr. Kluge with termination if he did not use transgender preferred

  names and pronouns or resign, and refusing to accommodate his sincerely held religious beliefs

  against using transgender names and pronouns, and by violating Mr. Kluge’s rights under Title

  VII, and the United States and the Indiana Constitutions, and Defendants have intentionally

  caused Mr. Kluge to suffer severe emotional distress.




                                                   45
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 46 of 51 PageID #: 719




          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                      Thirteenth Cause Of Action

                                  Violation of Indiana Common Law

                                                 Fraud

          169.   Mr. Kluge repeats and realleges each of the allegations contained in paragraphs 1

  through 90 of this Complaint.

          Answer:          The School incorporates its answers to Paragraphs 1 to 90 above.

          170.   Defendants intentionally and knowingly falsely misrepresented to Mr. Kluge

  material facts, i.e., that he could submit a conditional resignation with the intent that Mr. Kluge

  rely upon those misrepresentations to his detriment.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          171.   Defendants made a material misrepresentation of existing fact—that Mr. Kluge

  could submit a conditional resignation—with the intention that Mr. Kluge would rely upon its

  misrepresentations; and Defendants acted with malice, oppression, and fraud.

          Answer:          The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          172.   Mr. Kluge reasonably relied upon Defendants’ knowing, affirmative, and active

  false representations.




                                                   46
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 47 of 51 PageID #: 720




          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

          173.   As a direct and proximate result of the Defendants’ false representations, Mr.

  Kluge has suffered actual damages.

          Answer:        The allegations in this paragraph are wholly concerned with claims that

  the Court has dismissed with prejudice. To the extent a response is required, the School denies

  them.

                                          Prayer For Relief

          174.   Mr. Kluge respectfully prays this Court advance this case on the docket, order a

  hearing at the earliest practicable date, cause this case to be expedited and upon such hearing to

  enter judgment as follows:

                 a.      Enter a declaratory judgment that the Defendants’ policies and practices

          are in violation of Title VII, the United States Constitution, the Indiana Constitution, and

          the common law of the State of Indiana;

                 b.      Enter preliminary and permanent injunctions ordering Defendants to

          reinstate Mr. Kluge with full back-pay and benefits, and prohibiting Defendants and their

          agents, officials, servants, employees, and any other persons acting on their behalf from

          enforcing Defendants’ policies and practices to prohibit Mr. Kluge from expressing his

          views regarding gender dysphoria or to punish him for expressing those views, including

          addressing and referring to students based on their biological sex; and ordering

          Defendants to take such affirmative action as is necessary to purge Mr. Kluge’s personnel

          file of any reference to the punishment they imposed on him, and to ensure that the




                                                   47
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 48 of 51 PageID #: 721




             effects of these unlawful employment practices are eliminated and do not continue to

             affect Mr. Kluge’s employment opportunities with Defendants;

                    c.      Order Defendants to take such affirmative action as is necessary to purge

             Mr. Kluge’s personnel file of any reference to the punishment they imposed on him, and

             to ensure that the effects of these unlawful employment practices are eliminated and do

             not continue to affect employment opportunities with Defendants or other potential

             employers;

                    d.      Award Mr. Kluge nominal, compensatory, and punitive damages for

             Defendants’ constitutional, statutory, and common-law violations, all in an amount to be

             determined at trial;

                    e.      Award Mr. Kluge prejudgment interest, costs, and reasonable attorney’s

             fees as provided by 42 U.S.C. §§ 2000e-5(k) and 1988; and

                    f.      Grant such other and further relief as is just and proper.

             Answer:        The School denies that Plaintiff is entitled to relief. The School denies any

  remaining allegation in Paragraph 174 of the Amended Complaint.

                                        Demand For Trial By Jury

             175.   Pursuant to Fed.R.Civ.P. 38(b), Mr. Kluge demands a trial by jury on all claims so

  triable.

             Answer:        The School does not consent to trial by jury of any issue not required to be

  tried by a jury, including the determination of any equitable remedy. The School denies any

  remaining allegation in Paragraph 175 of the Amended Complaint.




                                                      48
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 49 of 51 PageID #: 722




                                          Additional Defenses

         The School states the following additional defenses.

         1.      Any action the School took regarding Plaintiff was taken in good faith and for

  legitimate, non-discriminatory, and non-retaliatory reasons.

         2.      The Plaintiff is not entitled to attorney fees.

         3.      The Plaintiff has failed to mitigate damages.

         4.      Accommodations requested by Plaintiff would have caused the School undue

  hardship.

         5.      To the extent any of Plaintiff’s claims are untimely under the applicable statute of

  limitations, such claims are barred.

         6.      To the extent Plaintiff did not properly pursue or exhaust administrative remedies,

  such claims are barred.

         7.      To the extent Plaintiff alleges facts or claims that were not alleged in Plaintiff’s

  EEOC charge or amended charge, such facts or claims are barred.

         8.      The Plaintiff is not entitled to punitive damages.

         9.      Plaintiff’s damages are subject to offset based on subsequent income she received.

         10.     The School does not consent to trial by jury of any issue not required to be tried

  by a jury, including the determination of any equitable remedy.

         11.     The School reserves the right amend this Answer and to assert additional defenses

  that may arise in the course of investigation and discovery and further incorporates all defenses

  available under Fed. R. Civ. P. 8(c) as if fully set forth herein.




                                                    49
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 50 of 51 PageID #: 723




                                     Respectfully submitted,

                                     /s/ Brent R. Borg_________________________
                                     Brent R. Borg, Attorney No. 27415-29
                                     Alexander P. Pinegar, Attorney No. 26543-49
                                     Church Church Hittle + Antrim
                                     10765 Lantern Road, Suite 201
                                     Fishers, IN 46038
                                     317-773-2190

                                     Attorneys for Defendants




                                       50
Case 1:19-cv-02462-JMS-DLP Document 71 Filed 01/22/20 Page 51 of 51 PageID #: 724




                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 22nd day of January 2020, a true and exact copy of the

  foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

  was sent to the following persons by operation of the Court’s Electronic filing system:

   Kevin E. Green                                      Michael J. Cork
   Kevin Green Associates                              Michael J. Cork, Esq.
   456 N. Meridian Street, #1517                       5754 N. Delaware St.
   Indianapolis, IN 46204                              Indianapolis, IN 46220-2528
   keglegal@aol.com                                    cork0@icloud.com

   Roscoe Stovall, Jr.                                 Barbara J. Baird
   Roscoe Stovall, Jr. & Associates                    Law Office of Barbara J. Baird
   2 West Main Street                                  445 Northwest Pennsylvania Street, Suite 401
   Mooresville, IN 46158                               Indianapolis, IN 46204
   rstovall@roscoelaw.com                              bjbaird@bjbairdlaw.com

   Isaac C. Belfar                                     Paul D. Castillo
   William Isasi                                       Lambda Legal Defense and Education Fund, Inc.
   Henry Liu                                           3500 Oak Lawn Avenue, Suite 500
   D. Jean Veta                                        Dallas, TX 75219
   Covington & Burling LLP                             pcastillo@lambdalegal.org
   One City Center
   850 Tenth Street, NW
   Washington, DC 20001-4956
   ibelfer@cov.com
   wisasi@cov.com
   hliu@cov.com
   jveta@cov.com

   Camilla B. Taylor                                   Meredith T. Brown
   Lambda Legal Defense and Education Fund,            Lambda Legal Defense and Education Fund, Inc.
   Inc.                                                120 Wall St, 19th Floor
   10 W Adams, Suite 2600                              New York, NY 10005
   Chicago, IL 60603                                   tbrown@lambdalegal.org
   ctaylor@lambdalegal.org


                                                        /s/ Brent R. Borg_______________
                                                        Brent R. Borg, Atty No: 27415-29




                                                  51
